Dismissed and Opinion Filed November 19, 2015




                                         S    In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                      No. 05-15-00136-CV

                                JONATHAN LUCKETT, Appellant
                                           V.
                              SHARMEATRICE LUCKETT, Appellee

                       On Appeal from the 302nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-14-12976

                               MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                Opinion by Chief Justice Wright
        Appellant's brief in this case is overdue. By postcard dated September 2, 2015, we

notified appellant the time for filing his brief had expired. We directed appellant to file both his

brief and an extension motion within ten days. We cautioned appellant that failure to file his

brief and an extension motion would result in the dismissal of this appeal without further notice.

Thereafter, we granted appellant's motion to extend time to file his brief and ordered appellant's

brief to be filed by October 21, 2015. To date, appellant has not filed his brief, requested an

additional extension of time to file his brief, or otherwise corresponded with the Court regarding

the status of this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




150136F.P05                                        /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE




                                             –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

JONATHAN LUCKETT, Appellant                       On Appeal from the 302nd Judicial District
                                                  Court, Dallas County, Texas
No. 05-15-00136-CV       V.                       Trial Court Cause No. DF-14-12976.
                                                  Opinion delivered by Chief Justice Wright.
SHARMEATRICE LUCKETT, Appellee                    Justices Lang-Miers and Stoddart
                                                  participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee SHARMEATRICE LUCKETT recover her costs of this
appeal from appellant JONATHAN LUCKETT.


Judgment entered November 19, 2015.




                                            –3–